Citation Nr: 0204456	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation for ulnar nerve 
injury due to shell fragment wounds to the right elbow 
area, currently rated as 30 percent disabling.

2. Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right shoulder, Muscle Group 
I, currently rated as 10 percent disabling.

3. Entitlement to an increased (compensable) evaluation for a 
shell fragment wound scar of the left leg.

(The issues of entitlement to service connection for 
arthritis, residuals of injury to the ankles, and residuals 
of shell fragment wounds of the right leg will be the 
subjects of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for arthritis, residuals of injury to the ankles, 
and residuals of shell fragment wounds of the right leg; 
denied an increased evaluation for the ulnar nerve injury due 
to shell fragment wounds of the right elbow area (rated 
30 percent), denied an increased evaluation for residuals of 
shell fragment wounds of the right shoulder, Muscle Group I, 
(rated 10 percent), and denied an increased (compensable) 
rating for a shell fragment wound scar of the left leg.

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis, residuals 
of injury to the ankles, and residuals of shell fragment 
wounds of the right leg, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing those issues.



FINDINGS OF FACT

1.  Residuals of shell fragment wounds of the right elbow 
area are manifested primarily by asymptomatic scars and 
injury of the ulnar nerve that produces no more than moderate 
incomplete paralysis; symptoms that produce severe incomplete 
paralysis of the right ulnar nerve are not found.

2.  Residuals of shell fragment wounds of the right shoulder 
involving Muscle Group I of this major upper extremity are 
manifested primarily by an asymptomatic scar and a piece of 
shrapnel lodged in the lower portion of the axilla; muscle 
atrophy, limitation of motion or other symptoms that produce 
more than slight functional impairment of Muscle Group I are 
not found.

3.  The shell fragment wound scar of the left leg is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
ulnar nerve injury due to shell fragment wounds of the right 
elbow area are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805, 4.124a, Code 
8516 (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right shoulder, 
Muscle Group I, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.45, 4.56, 4.73, Code 5301, 4.118, 
Codes 7803, 7804, 7805 (2001).

3.  The criteria for an increased (compensable) rating for a 
shell fragment wound scar of the left leg are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Codes 7803, 7804, 7805 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims discussed 
in this decision.

The veteran has been provided with VA examinations to 
determine the current severity of the residuals of shell 
fragment wounds to the right elbow area, right shoulder, and 
left leg.  He and his representative have been provided with 
a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notifies them of the evidence needed by the 
veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Increased Evaluation for Ulnar Nerve Injury due to Shell 
Fragment Wounds to the Right Elbow Area

The veteran had active service from June 1943 to June 1945.

Service medical records reveal that the veteran was 
hospitalized from March to June 1945 after sustaining a shell 
fragment wound of the left calf on March 12 in Germany.  
During this hospitalization it was noted that he had partial 
paralysis of the right ulnar nerve secondary to a wound 
received on July 16, 1944, in France.  Examination showed 
atrophy of the ulnar muscles of the hand.  On April 12, he 
underwent exploration of the right ulnar nerve.  A neuroma 
was found about 1 and 1/2 centimeters in length.  On 
stimulation, there was some flexion of the wrist.  There 
apparently was about 50 to 60 percent of the fibers that had 
a normal texture, so it was decided that nerve suture would 
not be done.  Tantalum cuff was placed about the scarred 
area.  His post-operative course was uneventful.  The 
diagnoses were shell fragment wounds, penetrating the right 
elbow; and paralysis of the ulnar nerve, right, incomplete, 
secondary to the first diagnosis. 

A June 1945 RO rating decision granted service connection for 
the paralysis of the right ulnar nerve due to shell fragment 
wounds of the right elbow area.  A 40 percent evaluation was 
assigned for this condition, effective from June 1945.

The veteran underwent VA medical examinations in 1946.  X-
rays of the right elbow in March 1946 showed no evidence of 
fracture or bone injury.  There was a foreign body that lay 
medial to the distal end of the humerus.  On orthopedic 
examination in April 1946 there did not seem to be any loss 
of function of the extrinsic muscles of the hand, such as the 
flexor carpi ulnaris or the flexor digitorum profundus, that 
derived their nerve supply from the ulnar nerve.  The 
function of those muscles was good.  He flexed and extended 
his wrist and fingers perfectly, and with good power in his 
grip.  There was marked atrophy, however, of the intrinsic 
muscles of the hand (all the interossei, and 3rd and 4th 
lumbricales).  There was marked atrophy in the web of the 
thumb that was due to the loss of the adductores pollicis and 
flexor pollicis brevis muscles.  There was also partial loss 
of sensation of the skin of the 5th and 4th fingers in that 
area supplied by the ulnar nerve.  The diagnosis was ulnar 
nerve injury, right, causing partial loss of sensation in 
hand, with atrophy of intrinsic muscles of hand.

At a VA neurological examination in April 1946, the veteran 
complained of the inability to use his right hand.  There was 
a scar on the external surface 2 inches above the right elbow 
about the size of a nickel.  Epicritic and deep sensibility 
was normal.  There was a long scar on the inner surface of 
the right elbow that resulted in paralysis of the right ulnar 
nerve.  In the hand there was decreased sensation in the 
little and ring fingers.  There was decreased strength in the 
ring finger.  There was no difference in sensation in either 
side of the right forearm.  There was some atrophy of the 
smaller muscles, but there was no loss of strength in the 
right hand.  The diagnosis was right ulnar nerve paralysis.

An October 1946 RO rating decision decreased the evaluation 
for the right ulnar nerve injury from 40 to 30 percent.  This 
rating reduction was effective from December 1946, and the 
30 percent evaluation has remained unchanged since then.

The veteran underwent VA medical examinations in 1999.  At a 
scar examination in October 1999, the veteran complained of 
numbness and tingling of the 4th and 5th fingers of the right 
hand.  On the inner aspect of the right elbow there was a 4 
inch scar.  The scar was nontender to palpation.  Texture was 
good, and there was no ulceration.  There was no elevation or 
depression of the scar.  There was no significant limitation 
of motion of the right arm.  The diagnosis was history of 
ulnar nerve injury with numbness and tingling of the right 
4th and 5th fingers.

At a VA neurological examination in November 1999 (a VA 
neurological examination of the veteran in March 1950 shows 
that he is right-handed), the strength in the veteran's arms 
was reasonably good with +2 reflexes at the biceps and 
triceps.  There was noticeable atrophy of all the ulnar 
innervated muscles of the right hand with subjective numbness 
in the ulnar distribution of the little finger and 1/2 of the 
ring finger.  Vibration sense was normally felt and 
coordination was normal.  The impression was right ulnar 
neuropathy secondary to shrapnel injury at the right elbow.

At a VA examination of the veteran's joints in November 1999, 
there was a well-healed surgical scar overlying the medial 
humeral condyle.  The scar was not tender.  There was atrophy 
of the inner web muscles.  There was hypesthesia over the 
small and partial ring fingers.  There was weakness in 
adduction.  There was no loss of grip.  The impression was 
shrapnel wound of the right forearm with secondary 
lacerations of the right ulnar nerve.  It was reported that 
he was a retired mail carrier.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of a joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is right handed.  A 
10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
40 percent evaluation requires severe incomplete paralysis.  
A 60 percent evaluation requires complete paralysis with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, and inability to adduct the 
thumb, and weakness of flexion of the wrist.  38 C.F.R. 
§ 4.124a, Codes 8516, 8616, 8716.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration. 

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (2001).

The evidence reveals that the veteran sustained shell 
fragment wounds in the area of the right elbow in service.  
The report of the veteran's VA joint examination in November 
1999 indicates the presence of atrophy of the inner web 
muscles of the right hand, but the evidence does not show the 
presence of any specific muscle injury or impairment due to 
muscle injury of the right upper extremity that is not 
considered in the evaluation of the right ulnar nerve injury.  
Hence, a separate evaluation for residual muscle damage due 
to shell fragment wounds to the right elbow area is not 
warranted under the provisions of 38 C.F.R. §§ 4.73, Codes 
5307-5309, 4.14 (2001).  The Board will consider the atrophy 
of the web muscles in the evaluation of the right ulnar nerve 
injury.

The report of the veteran's VA neurological examination in 
November 1999 indicates that the strength in the right arm is 
reasonably good with +2 reflexes at the biceps and triceps, 
and that the neurological deficits caused by the right ulnar 
nerve injury are manifested primarily by atrophy of all the 
ulnar-innervated muscles of the right hand with subjective 
numbness in the ulnar distribution of the little finger and 1/2 
the right finger.  Vibration sense was normally felt and 
coordination was normal.  The report of the November 1999 VA 
joint examination reveals atrophy of the inner web muscles, 
hypesthesia over the small and partial ring fingers, and 
weakness in adduction.  There was normal grip strength of the 
right hand.  The overall evidence does not show symptoms 
amounting to severe incomplete paralysis of the right ulnar 
nerve to support the assignment of a 50 percent rating for 
the right ulnar nerve condition under diagnostic code 8516.  

Nor do the VA reports of scar examination in October 1999 and 
of joint examination in November 1999 indicate the presence 
of a scar of the right forearm that is symptomatic.  The 
evidence does not currently show the presence of any 
symptomatic scar in the right elbow area to support the 
assignment of a separate evaluation for a scar under 
diagnostic codes 7803, 7804 or 7805 with related code for the 
joint involved.

The preponderance of the evidence is against the claim for an 
increased evaluation for the ulnar nerve injury due to shell 
fragment wounds of the right elbow area, and the claim is 
denied.

II.  Increased Evaluation for Residuals of Shell Fragment 
Wounds of the Right Shoulder, Muscle Group I

Service medical records revealed that the veteran sustained 
shell fragment wounds in France and Germany during World War 
II as noted in section I of this decision.  A VA X-ray of his 
right shoulder in December 1946 revealed a metallic foreign 
body in the soft tissues of the right axilla.

A January 1947 RO rating decision granted service connection 
for residuals of shell fragment wounds of the right shoulder.  
A zero percent evaluation was assigned effective from June 
1945.

A VA report of X-ray of the veteran's right shoulder in March 
1950 showed no evidence of bony injury.  There was an 
elongated piece of shrapnel lodged in the lower portion of 
the axilla.  

The veteran underwent VA neurological examination in March 
1950.  Neuromuscular examination revealed a scar over the 
border of the right scapula.

An April 1950 RO rating decision increased the evaluation for 
the residuals of shell fragment wounds of the right shoulder, 
Muscle Group I, from zero to 10 percent, effective from March 
1950, under diagnostic code 5301.  The 10 percent evaluation 
for this condition has remained unchanged since then.

At the October 1999 VA scar examination, there was a one 
centimeter scar, residual of shrapnel wound, in the right 
posterior shoulder area.  The scar was nontender to 
palpation.  The texture of the scar was good, and there was 
no ulceration or breakdown of the scar.  There was a slight 
depression of the scar in that area.  There was no edema or 
inflammation noted.  The color of the scar was normal and the 
same as the surrounding skin.  There was no disfigurement.  
There was no limitation of motion of the shoulder.  The 
impression was status post scar right posterior shoulder 
blade due to shrapnel wound, nontender to palpation, and no 
significant limitation of motion.

At the November 1999 VA joint examination, the veteran had no 
complaints referable to his right shoulder condition.  There 
was full range of motion of the right shoulder with some 
uncomfortability on full abduction.  The impression was 
shrapnel wound of the right shoulder.

At the November 1999 VA neurological examination, the veteran 
had no complaints with regard to his right shoulder 
condition.  No significant abnormalities of the right 
shoulder were found.

The evidence reveals that the veteran is right-handed and 
that he sustained a right shoulder wound in service affecting 
Muscle Group I.  A zero percent evaluation is warranted for 
slight injury to Muscle Group I.  A 10 percent rating is 
warranted for moderate injury to Muscle Group I (extrinsic 
muscles of the shoulder girdle) of the major upper extremity.  
A 30 percent rating requires moderately severe injury.  
38 C.F.R. § 4.73, Code 5301.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.


The evidence reveals that the residuals of shell fragment 
wounds of the right shoulder are manifested primarily by an 
asymptomatic scar and a piece of shrapnel lodged in the lower 
portion of the axilla.  The evidence indicates some 
uncomfortability with motion of the right shoulder, but the 
veteran has normal range of motion of the right shoulder.  
The evidence does not show muscle atrophy or other symptoms 
attributable to the right shoulder condition that produce 
more than slight functional impairment of Muscle Group I to 
support the assignment of a compensable evaluation for the 
right shoulder condition under diagnostic code 5301.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the there is no current limitation of motion 
or other functional impairment of the right shoulder 
demonstrated by the evidence.

Hence, the evidence as a whole indicates that one 10 percent 
evaluation for the residuals of shell fragment wounds of the 
right shoulder, Muscle Group I, is warranted for the right 
shoulder condition.  The preponderance of the evidence is 
against the claim for an increased evaluation for the right 
shoulder condition, and the claim is denied.

III.  Increased (Compensable) Evaluation for a Shell Fragment 
Wound Scar of the Left Leg

Service medical records reveal that the veteran was 
hospitalized in March 1945 after sustaining a shell fragment 
wound on March 12 in Germany that penetrated the left calf.  
The wound was debrided and a foreign body removed, and he 
underwent secondary closure.  X-rays of the left knee showed 
a small foreign body in the soft tissues that was 5 
millimeters lateral to the tibia, and 15 centimeters below 
the knee joint.  The diagnosis was shell fragment wounds of 
the left leg.

The June 1945 RO rating decision granted service connection 
for a shell fragment wound scar of the left leg.  A 
10 percent rating was assigned for this condition, effective 
from June 1945.

The veteran underwent VA examinations in 1946.  X-rays of the 
left leg in March 1946 showed no evidence of injury or 
disease.  X-rays of the left knee revealed no evidence of 
fracture, dislocation or other bone injury.

At the April 1946 VA orthopedic examination, a left leg 
disability was not found.  At the April 1946 VA neurological 
examination, there was a scar 2 and 1/2 inches long on the 
outer surface of the calf of the left leg that was well 
healed.  Epicritic and deep sensibility below the wound was 
normal.  There was no deformity.  The was no loss of 
function.  There was no atrophy.  A left leg disability was 
not found.

The October 1946 RO rating decision reduced the evaluation 
for the shell fragment wound scar of the left leg from 10 to 
zero percent.  The zero percent evaluation was effective from 
December 1946, and has remained unchanged since then.

A VA X-ray of the left leg in March 1950 revealed no evidence 
of bony injury or opaque foreign bodies.

At the October 1999 VA scar examination, residuals of a shell 
fragment wound scar of the left leg were not found.  Nor were 
residuals of a shell fragment wound scar of the left leg 
found at the November 1999 VA joint and neurological 
examinations.

The evidence indicates that the veteran sustained a shell 
fragment wound of the left leg in service.  The residuals of 
this condition do not indicate the presence of a muscle 
injury and those residuals have been rated as a scar.

The criteria for evaluation of a scar are noted in section I 
of this decision.  The service medical records indicated the 
presence of a small foreign body in the left leg area, but 
the post-service medical records are negative for any foreign 
body in the left leg.  Nor do the recent VA reports of his 
examinations in 1999 indicate the presence of a symptomatic 
scar.

After consideration of all the evidence, the Board finds that 
the shell fragment wound scar of the left leg is currently 
asymptomatic.  Hence, a compensable rating for this condition 
is not warranted under diagnostic codes 7803, 7804 or 7805 
and related diagnostic code for evaluation of joint 
disability.  The preponderance of the evidence is against the 
claim for an increased (compensable) evaluation for this 
condition, and the claim is denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for ulnar nerve injury due to shell 
fragment wounds to the right elbow area is denied.

An increased evaluation for residuals of shell fragment 
wounds of the right shoulder, Muscle Group I, is denied.

An increased (compensable) evaluation for a shell fragment 
wound scar of the left leg is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

